             Case 1:21-cv-00319-N/A Document 1            Filed 07/06/21       Page 1 of 7Form 1-1


UNITED STATES COURT OF INTERNATIONAL TRADE                                     FORM 1


 RICHMOND INTERNATIONAL FOREST
 PRODUCTS LLC

                              Plaintiff,                       SUMMONS
        v.                                                     Ct. No. 21-00319

 UNITED STATES; U.S. CUSTOMS AND BORDER
 PROTECTION

                               Defendants.
                                                          J
TO:     The Attorney General and the Secretary of Homeland Security:

       PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28
U.S.C. § 1581(a) to contest denial of the protest specified below (and the protests listed in the
attached schedule).
                                                        /s/ Mario Toscano
                                                        Clerk of the Court


                                              PROTEST
              Ports of New York/ Newark, New
              Jersey (4601), Savannah, Georgia
 Port of                                            Date Protest
              (1703), Miami Seaport, Florida                          January 26, 2021
 Entry:                                             Filed:
              (5201), Houston Seaport, Texas
              (5301), Seattle, Washington (3001)
 Protest                                            Date Protest
              460121125039                                            February 11, 2021
 Number:                                            Denied:
             Richmond International Forest
 Importer:
             Products LLC
 Category of     Hardwood plywood from
 Merchandise: Cambodia

                          ENTRIES INVOLVED IN ABOVE PROTEST
     Entry             Date of          Date of         Entry            Date of            Date of
    Number              Entry         Liquidation      Number             Entry           Liquidation
See Schedules of      (attached)       (attached)     (attached)        (attached)       (attached)
    Protests
  (33 entries)




 Port Director,
 Port of New York/Newark, New Jersey                Jeffrey S. Grimson
 1100 Raymond Blvd.                                 Mowry & Grimson, PLLC
 Newark, NJ 07102                                   5335 Wisconsin Ave., NW, Suite 810
                                                    Washington, D.C. 20015
                                                    202-688-3610, jsg@mowrygrimson.com
 Address of Customs Port in                         Name, Address, Telephone Number and
 Which Protest was Denied                           E-mail Address of Plaintiff's Attorney
            Case 1:21-cv-00319-N/A Document 1                     Filed 07/06/21        Page 2 of 7Form 1-2


                           CONTESTED ADMINISTRATIVE DECISION
                                     Appraised Value of Merchandise
                                           Statutory Basis                          Statement of Value

  Appraised:


  Protest Claim:


                                       Classification, Rate or Amount
                                           Assessed                                    Protest Claim
                           Paragraph or Item                                Paragraph or Item
    Merchandise                                            Rate                                          Rate
                               Number                                           Number
     Hardwood               4412.33.0640 or          0% HTS duties;          4412.33.0640 or             Free
   plywood from              4412.33.0670              183.36% AD;            4412.33.0670
     Cambodia                                         22.98% CVD;
                                                     10% or 25% 301
                                                          duties;
                                                      0.3464% MPF;
                                                       0.125% HMF

                                              Other
  State Specifically the Decision [as Described in 19 U.S.C. § 1514(a)] and the Protest Claim:

 Customs’ origin determination is erroneous. The goods imported on the protested entries
 were produced in Cambodia and not subject to AD/CVD, Section 301 duties or MPF.
 Liquidation/reliquidation with assessment of AD/CVD and 301 duties applicable to imports
 of hardwood plywood from China and MPF was improper given record evidence establishing
 that the hardwood plywood was produced in Cambodia. Liquidation/reliquidation with
 double collection of AD/CVD, Section 301 duties, MPF and HMF fees with respect to certain
 entries was also improper.


  The issue which was common to all such denied protests:
  Liquidation/reliquidation with assessment of AD/CVD and 301 duties applicable to imports of
  hardwood plywood from China and MPF to imports originated from Cambodia.

Every denied protest included in this civil action was filed by the same above-named importer, or by an authorized
person in the importer's behalf. The category of merchandise specified above was involved in each entry of
merchandise includedin every such denied protest. The issue or issues stated above were common to all such denied
protests. All such protests were filed and denied as prescribed by law. All liquidated duties, charges or exactions
have been paid, and were paid at the port of entry unless otherwise shown.




                                                              Signature of Plaintiff's Attorney

                                                              Date
                  Case 1:21-cv-00319-N/A Document 1                  Filed 07/06/21       Page 3 of 7Form 1-3

                                            SCHEDULE OF PROTESTS

      Port of New York/Newark, New Jersey (4601)
              Port of Entry

 Protest Number Date Protest Filed          Date Protest        Entry Number       Date of Entry      Date of Liquidation/
                                              Denied                                                     Reliquidation
 460121125039          01/26/2021           02/11/2021           99009515448        02/19/2019            08/21/2020
                                                                                                          (liquidated)
                                                                 99009516222        02/26/2019
                                                                 99009516263        02/26/2019            08/28/2020
                                                                                                         (reliquidated)
                                                                 99009516271        02/26/2019
                                                                 99009517949        03/14/2019
                                                                 99009517915        03/14/2019
                                                                 99009517923        03/14/2019
                                                                 99009517931        03/14/2019
                                                                 99009520463        04/01/2019             08/21/2020
                                                                 99009520372        04/01/2019             08/21/2020
                                                                                                           (liquidated)
                                                                 99009520398        04/01/2019
                                                                 99009520406        04/01/2019            08/28/2020
                                                                                                         (reliquidated)
                                                                 99009520448        04/01/2019
                                                                 99009520455        04/01/2019
                                                                 99009521230        04/08/2019
                                                                 99009521222        04/08/2019             09/04/2020
                                                                 99009522147        04/15/2019             08/21/2020
                                                                                                           (liquidated)
                                                                 99009522154        04/15/2019            08/28/2020
                                                                                                         (reliquidated)
                                                                 99009523095        04/20/2019             08/21/2020
                                                                 99009523806        04/27/2019             08/21/2020
                                                                 99009523913        04/29/2019             08/21/2020
                                                                 99009540420        09/16/2019             08/21/2020
                                                                 99009544315        10/15/2019             08/21/2020
                                                                 99009545221        10/21/2019             08/21/2020
                                                                 99009547516        11/06/2019             08/21/2020

 Port Director of Customs,                              If the port of entry shown above is different from theport of
 Port of New York/Newark, New Jersey                    entry shown on the first page of the summons,the address of
 1100 Raymond Blvd.                                     the Port Director for such different port of entry must be
 Newark, NJ 07102                                       givenin the space provided.
(As amended Sept. 30, 2003, eff. Jan. 1, 2004; Nov. 28, 2006, eff. Jan. 1, 2007; Dec. 7, 2010, eff. Jan. 1, 2011; July 17,
2017, eff. July 17, 2017; Oct. 25, 2017, eff. Oct. 25, 2017.)
                   Case 1:21-cv-00319-N/A Document 1                  Filed 07/06/21       Page 4 of 7Form 1-4


                                            SCHEDULE OF PROTESTS

      Port of Savannah, Georgia (1703)
               Port of Entry

  Protest Number Date Protest Filed          Date Protest        Entry Number         Date of Entry            Date of
                                               Denied                                                       Liquidation/
                                                                                                            Reliquidation
  460121125039           01/26/2021           02/11/2021         99009516610           03/11/2019           08/21/2020
                                                                                                            (liquidated)

                                                                                                            08/28/2020
                                                                                                           (reliquidated)

                                                                 99009523889           04/27/2019           08/21/2020
                                                                 99009541337           09/24/2019           08/21/2020
                                                                 99009544257           10/15/2019           08/21/2020




 Port Director of Customs,
 Port of Savannah, Georgia                                          If the port of entry shown
 1 East Bay Street                                                  above is different from the
 Savannah, GA 31401                                                 port of entry shown on the
                                                                    first page of the summons,
                                                                    the address of the Port
                                                                    Director for such different
                                                                    port of entry must be given
                                                                    in the space provided.

(As amended Sept. 30, 2003, eff. Jan. 1, 2004; Nov. 28, 2006, eff. Jan. 1, 2007; Dec. 7, 2010, eff. Jan. 1, 2011; July 17,
2017, eff. July 17, 2017; Oct. 25, 2017, eff. Oct. 25, 2017.)
                   Case 1:21-cv-00319-N/A Document 1                  Filed 07/06/21       Page 5 of 7Form 1-5

                                            SCHEDULE OF PROTESTS

      Port of Miami Seaport, Florida (5201)
               Port of Entry

  Protest Number Date Protest Filed          Date Protest        Entry Number         Date of Entry            Date of
                                               Denied                                                       Liquidation
  460121125039           01/26/2021          02/11/2021          99009516214           03/03/2019           08/21/2020
                                                                 99009518640           03/21/2019           (liquidated)

                                                                                                            08/28/2020
                                                                                                           (reliquidated)




 Port Director of Customs,
 Port of Miami Seaport, Florida                                     If the port of entry shown
 1103 N. Cruise Blvd                                                above is different from the
 Terminal G                                                         port of entry shown on the
 Miami, FL 33132                                                    first page of the summons,
                                                                    the address of the Port
                                                                    Director for such different
                                                                    port of entry must be given
                                                                    in the space provided.



(As amended Sept. 30, 2003, eff. Jan. 1, 2004; Nov. 28, 2006, eff. Jan. 1, 2007; Dec. 7, 2010, eff. Jan. 1, 2011; July 17,
2017, eff. July 17, 2017; Oct. 25, 2017, eff. Oct. 25, 2017.)
                   Case 1:21-cv-00319-N/A Document 1                  Filed 07/06/21       Page 6 of 7Form 1-6

                                            SCHEDULE OF PROTESTS

      Port of Houston Seaport, Texas (5301)
               Port of Entry

  Protest Number Date Protest Filed          Date Protest        Entry Number         Date of Entry            Date of
                                               Denied                                                       Liquidation
  460121125039           01/26/2021          02/11/2021          99009517352            03/9/2019           08/21/2020
                                                                                                            (liquidated)

                                                                                                            08/28/2020
                                                                                                           (reliquidated)




 Port Director of Customs,
 Port of Houston Seaport, Texas                                     If the port of entry shown
 7141 Office City Drive                                             above is different from the
 Houston, TX 77087                                                  port of entry shown on the
                                                                    first page of the summons,
                                                                    the address of the Port
                                                                    Director for such different
                                                                    port of entry must be given
                                                                    in the space provided.


(As amended Sept. 30, 2003, eff. Jan. 1, 2004; Nov. 28, 2006, eff. Jan. 1, 2007; Dec. 7, 2010, eff. Jan. 1, 2011; July 17,
2017, eff. July 17, 2017; Oct. 25, 2017, eff. Oct. 25, 2017.)
                   Case 1:21-cv-00319-N/A Document 1                  Filed 07/06/21       Page 7 of 7Form 1-7




                                            SCHEDULE OF PROTESTS

      Port of Seattle, Washington (3001)
               Port of Entry

  Protest Number Date Protest Filed          Date Protest        Entry Number         Date of Entry           Date of
                                               Denied                                                       Liquidation
  460121125039           01/26/2021          02/11/2021          99009544984           10/19/2019           08/21/2020




 Port Director of Customs,                                          If the port of entry shown
 Port of Seattle, Washington                                        above is different from the
 19339 28th Ave.                                                    port of entry shown on the
 Building D                                                         first page of the summons,
 SeaTac, WA 98158                                                   the address of the Port
                                                                    Director for such different
                                                                    port of entry must be given
                                                                    in the space provided.


(As amended Sept. 30, 2003, eff. Jan. 1, 2004; Nov. 28, 2006, eff. Jan. 1, 2007; Dec. 7, 2010, eff. Jan. 1, 2011; July 17,
2017, eff. July 17, 2017; Oct. 25, 2017, eff. Oct. 25, 2017.)
